DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered. Claims 1 – 7 and 9 – 21 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. 
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 7 and 9 – 21 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Response to Arguments
With respect to rejection of claim 1 and specifically as related to Behzad, the applicant states on page 13 of the Remarks (emphasis by the applicant):
“Behzad discloses a selectable feedback path, which at best generically discloses a switch used to provide a feedback signal. But the claim recitation is not so generic, but rather requires, specifically, the feedback of “the first transmit signal.””
 
The applicant then reproduces FIG 1 of Hong marking where the “first transmit signal” would be and concludes this portion of the argument with the following (emphasis by the applicant):
“As shown in FIG. 1 of Hong, the transmit signal at the antenna 102 is not fed back to another component. Instead, it is the signal from the antenna 101, corresponding to the claimed “second transmit signal,” that is used as a feedback signal. Therefore, even if the switch of Behzad is combined with Hong, the combination of Hong and Behzad still does not meet the claim limitation because such an added switch is not used to feed back “the first transmit signal.””

First, the applicant is correct in properly marking “the first transmit signal” in FIG 1 of Hong. The applicant is also correct that in Hong, the “first transmit signal” is not fed back. However, consider the limitation of claim 1 being argued:
“a first switch configured to divert the first transmit signal to be used as a feedback receive signal”

Claim 1 does not state anything else about the nature of the “feedback receive signal” and what it is used for. Therefore, contrary to the applicant’s argument, the claim recitation is very generic and with the concept of broadest reasonable interpretation, the purpose of the “feedback receive signal” could be anything.

Therefore, the examiner concluded that it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include an additional switch to couple a feedback line to the output of the transmission circuitry, as suggested by Behzad, in the device of Hong as part of the coupler module 121, and thus “divert the first transmit signal to be used as a feedback receive signal” to determine an in-band pre-distortion compensation setting (see Behzad, paragraph 0111) and thus increase overall linearity of the transmission circuitry.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 and 9 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites that the second switch is to (underlining by the examiner) “allow transmission of the first receive signal so that the at least one control circuit identifies the amplitude of the first receive signal when the second switch is in a first position”. In the context of claim 1, “the first receive signal” is the main received 
On pages 14 – 15 of the Remarks, the applicant appears to cite support for this limitation by referring to FIG 7A and B of instant specification and appropriate portions of the description. According to the applicant, “the second switch” corresponds to the switch 1003 in FIG 7. The applicant also cites page 45, lines 15 – 17 which state (underlining by the examiner):
“The control circuit (e.g., the transceiver 710 in FIG. 4) of the electronic device 401 may control the second switch 1003 to connect to the third switch 1004 to detect the signal strength of the second signal.”

Thus, “the second switch” allows transmission of the second signal, not the first signal, to detect its signal strength. However, “the second signal” in the above citation is the interfering signal, not the main received signal.
Therefore, although the claim as amended recites transmission and identification of the amplitude of “the first receive signal” which is the main received signal, the cited by the applicant portion of the specification states that this action is performed for “the second signal”, which is interfering signal. Thus the description in the specification is materially different from what the amended claim 1 recites with respect to the function of the second switch in its first position. The examiner was not able to find in specification as filed any other portions that would provide support for this limitation of claim 1.
The same consideration applies to similarly worded claim 17.
Therefore, the examiner considers claims 1 and 17 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the 

Claims 2 – 7, 9 – 16 and 18 – 21 are rejected as being dependent from the rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the at least one control circuit" in line 4 on page 8 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 – 20 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9 – 11, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 20090207896 (Behzad) and US 5117505 (Talwar).
	Regarding claim 1, Hong teaches “An electronic device (shown in FIG 1 with corresponding description), comprising:
a first antenna (antenna 102 in FIG 1);
a second antenna (antenna 101 in FIG 1);
a first communication circuit configured to communicate in a first frequency band with the first antenna at a first data rate (paragraph 0031 and FIG 1: transceiver 123 for voice call communication which may include a communication using a CDMA 1X scheme which has appropriate “first frequency band” and appropriate “first data rate” for this type of communication);
a second communication circuit configured to communicate in a second frequency band with the second antenna at a second data rate (paragraph 0029 and FIG 1: transceiver 112 to transmit a first signal, such as a data signal, at a first frequency. The data communication may include using a Long Term Evolution (LTE) scheme which has appropriate “second frequency band” and appropriate “second data rate” for this type of communication) higher than the first data rate (it is well-known that the data rates for LTE data communication is normally higher than CDMA data rate for voice communication);
a first coupler electrically connected between the first antenna and the first communication circuit (coupler 122 shown in FIG 1 which is between the “first antenna” 102 and transceiver 123; paragraph 0051);
at least one control circuit (control unit 108 shown in FIG 1 and described in paragraph 0034) configured to:
control to identify, during at least part of a period of simultaneously transmitting a first transmit signal with the first antenna and a second transmit signal with the second antenna (paragraph 0005: a plurality of antennas to transmit and receive signals of different frequencies, simultaneously. Paragraph 0095: determining whether a communication signal is transmitted or received through the first channel 104 associated with the transceiver 112 and a communication signal is transmitted or received by the second channel 106 associated with the transceiver 123, simultaneously or relatively at a same time. Also paragraphs 0107 and 0109), an amplitude of a first receive signal (this signal is specifically mapped to the output of the third coupler 122: the third coupler 122 may transfer, to the second transceiver 123, the signal transferred by the second coupler 121, and may segment a portion of the signal transferred by the second coupler 121 to transfer the segmented signal to a second filter 124.) including at least part of the second transmit signal detected by the first coupler (at least paragraphs 0033 and 0052: in the signal present at the output of the third coupler 122 there is a signal present corresponding to the leakage of the signal transmitted by the transceiver 112 into the antenna 102 (“at least part of the second transmit signal”) which is detected by the coupler 122. The sensing unit 120 may sense a strength of the first signal, associated with the first transceiver 112, output from the second filter unit 124 (“control to identify”).),
disable an operation of attenuating the at least part of the second transmit signal included in the first receive signal based on the amplitude of the first receive signal falling in a first designated range (paragraph 0056: The process for cancelling, reducing or minimizing the intermodulation noise or noise signal may be performed selectively when a communication quality, such as a level of noise, associated with the second transceiver 123 is less than or equal to a predetermined level, such as to reduce power consumption. Paragraph 0084: When the strength of the first signal is less than the predetermined second threshold value, the process for cancelling, reducing or minimizing noise signal may not be performed. Also paragraph 0110 stating that noise canceling is performed only when the level of the noise signal is above the threshold and not performed when it is below the threshold. In other words, this is the same as “disable an operation of attenuating”, and “a first designated range” is a strength of the first signal being less than a threshold), and
enable the operation of attenuating the at least part of the second transmit signal included in the first receive signal based on the amplitude of the first receive signal falling in a second designated range (paragraphs 0052 – 0053: the sensing unit 120 may sense a strength of the first signal, associated with the first transceiver 112, output from the second filter unit 124. The determining unit 130 may determine whether the sensed strength of the first signal is greater than or equal to a predetermined threshold, and if so, the output controller 140 may adjust a gain of the gain control amplifier 115, and may transfer, to the gain control amplifier 115, a control signal to minimize the sensed strength of the first signal. In other words, this is the same as “enable the operation of attenuating” and “a second designated range” is a strength of the first signal being equal to or above the threshold); and
a coupler module configured to perform the operation of attenuating the at least part of the second transmit signal included in the first receive signal under the control of the control circuit (The term “module” does not limit the device to any particular configuration and may be inclusive of many different things. Therefore, “a coupler module” may be mapped to a combination of the second coupler 121, gain control module 115 and phase converter 114, all shown in FIG 1.  Paragraph 0046: The second coupler 121 may couple a signal received from the antenna 102 to an inverse phase signal transferred from the gain control amplifier 115, and may transfer the coupled signal to a third coupler 122. The second coupler 121 may couple the gain adjusted phase modulated feedback signal from the gain control amplifier 115 to the one or more second signals received by the second channel 106 for cancelling, reducing or minimizing the noise signal received through the second channel 106.  The one or more second signals received from the second antenna 102 may include a portion of the signals transmitted from the first transceiver 112.)…”
Hong does not disclose “the coupler module including: a first switch configured to divert the first transmit signal to be used as a feedback receive signal.”
	
First, there is nothing in claim 1 about the nature of the “feedback receive signal” and what it is used for. Therefore, with the concept of broadest reasonable interpretation, the purpose of the “feedback receive signal” could be anything. Additionally, the examiner takes an official notice that an amplifier, such as a power amplifier, is normally included at the output of a transmission channel of a wireless device.
Behzad in FIG 17 and paragraphs 0110 and 0111 discloses a selectable feedback path operably coupling an output of the power amplifier 574 to the digital processor. The feedback path is selected whenever a calibration mode control signal is exerted to close a switch to couple the feedback line to the power amplifier 574 output. In operation, when the transceiver 550 is in a calibration mode of operation (is not actually transmitting), digital processor 554 is operable to assert the calibration mode control signal to operable couple the feedback line to the output of power amplifier 574. Thus, digital processor 554 is operable to determine an in-band pre-distortion compensation setting for the transmission channel.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an additional switch to couple a feedback line to the output of the transmission circuitry, as suggested by Behzad, in the 

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	
Hong does not disclose that the coupler module also includes “a second switch configured to:
allow transmission of the first receive signal so that the at least one control circuit identifies the amplitude of the first receive signal when the second switch is in a first position,
block a signal to attenuate the at least part of the second transmit signal, when the operation of attenuating the at least part of the second transmit signal is disabled and when the second switch is in a second position.”

Talwar also teaches interfering signal cancellation circuit (FIG 3 with corresponding description) which includes signal controller 76 which provides a cancellation signal to the subtractor 82 injecting the cancellation signal into the receiver signal path and, more specifically, onto the receiver transmission line carrying the desired and interfering signals (col. 6 lines 52 - 58). As further stated in col 6 line 68 – 
In this respect, Talwar teaches “a second switch (switch 100 shown in FIG 3) configured to:
allow transmission of the first receive signal so that the at least one control circuit identifies the amplitude of the first receive signal when the second switch is in a first position (switch 100 in FIG 3 is shown in its first position connecting terminal 3 with the terminal 1 so that “the first receive signal” from the antenna is transmitted through the subtractor 82 to the directional coupler 78 and which provides the sample signal (which is based on and corresponds to “the first receive signal”) to the input of the synchronous detector 72. Col. 6 lines 23 – 38: The synchronous detector 72 compares the reference signal and the sample signal (corresponding to “the first receive signal”) and provides one or more detector output signals. In other words, the synchronous detector 72 “identifies the amplitude of the first receive signal” in relation to the reference signal such as to be above or below.),
block a signal to attenuate the at least part of the second transmit signal, when the operation of attenuating the at least part of the second transmit signal is disabled (this position of the switch 100 in FIG 3 would be when the switching element 100a connects terminal 3 with the terminal 2. Col. 10 lines 21 – 35: in response to the comparator output signal,  the switch 100 to provide an electrical path between the switch terminals designated "2" and "3" in FIG. 3, so that the receiver antenna 60 is directly electrically connected to the receiver 62 through the bypass transmission line 104. The interference cancellation system is entirely bypassed and disconnected from the radio receiver system. This is the same as recited by the claim “block a signal to attenuate the at least part of the second transmit signal, when the operation of attenuating the at least part of the second transmit signal is disabled”).”
Since Hong does not provide specifics of operation of the second coupler 121 (“the coupler module”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a switch as part of the coupler module 121 of Hong, as suggested by Talwar, to disconnect the feed of cancellation signal into the second channel 106 of Hong when the operation of attenuating of the interfering transmit signal is not required, simply as design choice and to fill in where Hong is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417. This would have also provided effective disconnect between the transmission circuitry 

Regarding claim 17, this claim is for a method performed by a device claimed in claim 1 above. Since claims 1 and 17 have similar limitations, Hong in combination with Talwar and Behzad teach all steps of the method claimed in claim 17 and, therefore, claim 17 is rejected because of the same reasons as set forth in the rejection of claim 1.
Regarding claim 2, Hong teaches “further comprising a second coupler electrically connected between the second antenna and the second communication circuit (coupler 111 shown in FIG 1 which is between the “second antenna” 101 and transceiver 112; paragraph 0041).”
Regarding claim 4, Hong teaches “wherein the control circuit comprises a processor, a communication processor, a modem, and/or a transceiver (paragraph 0034: the control unit 108 also includes any of various processors. Since the members of the set in the limitation are connected with “or”, it is sufficient to meet at least one of the member to meet the whole limitation).”
Regarding claim 5, Hong does not teach “wherein the first communication circuit and the second communication circuit are implemented in a single package or chip.”
In the previous office actions, the examiner took an Official Notice that implementing multiple transceivers “in a single package or chip” was well known in the art. Since the applicant failed to traverse the examiner’s assertion of official notice, this common knowledge or well-known in the art statement is taken to be admitted prior art.

Regarding claim 9, Hong teaches “wherein the coupler module comprises a phase shifter and an amplifier (in the mapping given in the rejection of claim 1 above, these parts correspond to phase converter 114 and gain control amplifier 115, respectively, in FIG 1), the phase shifter being used in the operation of attenuating the at least part of the second transmit signal included in the first receive signal (Paragraph 0046: The second coupler 121 may couple the gain adjusted phase modulated feedback signal from the phase converter 114 and gain control amplifier 115 to the one or more second signals received by the second channel 106 for cancelling, reducing or minimizing the noise signal received through the second channel 106.).”
Regarding claim 10, Hong teaches “wherein the phase shifter is configured to generate an anti-phase signal of the at least part of the second transmit signal included in the first receive signal to attenuate the at least part of the second transmit signal included in the first receive signal (paragraphs 0043, 0046 and 0048: The inverse phase signal output from the gain control amplifier 115 may have an opposite phase to the signal transmitted from the first transceiver 112. Accordingly, the inverse signal may correspond to a signal to be used for cancelling, reducing or minimizing the frequency signal associated with the first transceiver 112 from the signals received through the second antenna 102.).”
Regarding claim 11, Hong teaches “wherein the control circuit comprises a signal controller (FIG 1 and paragraph 0039: output controller 140 which is part of the control unit 108) configured to generate an anti-phase signal of the at least part of the second transmit signal included in the first receive signal to attenuate the at least part of the second transmit signal included in the first receive signal (paragraph 0039: The output controller 140 may selectively adjust the gain of a feedback signal for cancelling, reducing or minimizing the noise signal by generating a control signal. Paragraphs 0043, 0046 and 0048 regarding generation of inverse phase signal to be used for cancelling, reducing or minimizing the frequency signal associated with the first transceiver 112 from the signals received through the second antenna 102).”
Regarding claim 18, Hong teaches “wherein the operation of attenuating the at least part of the second transmit signal included in the first receive signal further comprises enabling a phase shifting operation on the at least part of the second transmit signal included in the first receive signal when the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range (paragraphs 0052 – 0053: the sensing unit 120 may sense a strength of the first signal, associated with the first transceiver 112, output from the second filter unit 124. The determining unit 130 may determine whether the sensed strength of the first signal is greater than or equal to a predetermined threshold, and if so, the output controller 140 may adjust a gain of the gain control amplifier 115, and may transfer, to the gain control amplifier 115, a control signal to minimize the sensed strength of the first signal. In other words, determining that the first signal is greater than or equal to a predetermined threshold is the same as “the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range” when “the first designated range” is below the threshold, and “the second designated range” is being equal or above the threshold).”
Regarding claim 21, Hong teaches “further comprising a signal splitter directly connected the second communication circuit (implemented as first coupler 111 in FIG 1 directly connected to the first transceiver 112 (“second communication circuit”). Indeed, the coupler unequally splits the signal transmitted by the first transceiver 112 between the antenna 101 and first filter unit 113), the signal splitter configured to divert the at least part of the second transmit signal from the second communication circuit to the coupler module (the portion of the signal transmitted by the first transceiver 112 (“divert the at least part of the second transmit signal from the second communication circuit”) is fed through components 113 – 115 to one of the inputs of the coupler 121 (“the coupler module”)).”

Claims 3, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 20090207896 (Behzad) and US 5117505 (Talwar) as applied to claim 2 above, and further in view of US 20190245566 (Luo).
Regarding claims 3 and 20, Hong does not teach “wherein the control circuit is further configured to: control to identify, during at least part of the period of simultaneously transmitting the first transmit signal with the first antenna and the second transmit signal with the second antenna, an amplitude of a second receive signal including at least part of the first transmit signal detected by the second coupler,
disable an operation of attenuating the at least part of the first transmit signal included in the second receive signal based on the amplitude of the second receive signal falling in a third designated range, and
enable the operation of attenuating the at least part of the first transmit signal included in the second receive signal based on the amplitude of the second receive signal falling in a fourth designated range.”
Luo also discloses cancellation of self-interference noise generated in the receivers by power amplifiers of the collocated transmitters (see abstract). In paragraphs 0023 – 0024, Luo discloses a device which may include a transceiver system for 5G wireless communications intended to transmit and receive at 3.5 GHz (the New Radio (NR) Band), and another transceiver system for 4G wireless communications intended to transmit and receive at 1.8 GHz (the LTE band). Full-duplex (FD) transmission may allow such a wireless communication system to transmit and receive the signals, at least partially simultaneously, on different frequency bands. This is the same as claimed in claim 1 “a first communication circuit configured to communicate in a first frequency band with the first antenna at a first data rate; a second communication circuit configured to communicate in a second frequency band with the second antenna at a second data rate higher than the first data rate” “a period 1(n) 241 and y2(n) 243 and provide such adjusted signals to the compensation components 245, 247. The self-interference noise calculator 240 may generate such adjusted signals y1t(n), y2(n) 241, 243 according to the amplified data signals x1(n), x2(n) 221, 223. Paragraph 0044: wireless transmitters 111,113 of the electronic device 110 may transmit wireless transmission signals at a certain frequency band; and, at the same time or simultaneously, wireless receivers 105, 107 may receive wireless transmission signals on a different frequency band. The self-interference noise calculator 240 may determine the self-interference contributed from each wireless transmission based on the transmitter output data to compensate for each received wireless transmission with an adjusted signal y1(n) 241 and/or y2(n) 243.
In other words, Luo teaches that the compensation may be performed not only on one of the receivers but on both so that both receivers include the same circuitry (such as at least compensation components 245, and 247 (“couplers”) installed between antenna and a low noise amplifier of a respective receiver).

When the device of Hong is modified as suggested by the disclosure of Luo, this would have resulted in installation of an additional coupler in channel 104 of the device, which would become “the second coupler”, as well as installation of phase converter and gain control amplifier in channel 106 in a manner similar to the disclosed for channel 104.
Since the operation of the newly added circuitry would be reciprocal or similar to the operation of the existing circuitry already disclosed by Hong, this would have resulted in meeting the limitation of claim 3 in a manner similar to the explained in the rejection of claim 1 above with the only difference that the transmitted signal would be sampled from the channel 106 and fed into channel 104 after being processed in the newly added phase converter and gain control amplifier.
Regarding claim 14, Hong in combination with Luo teaches or fairly suggests “further comprising another coupler module configured to perform the operation of attenuating the at least part of the first transmit signal included in the second receive signal under the control of the control circuit, wherein the other coupler (indeed, Hong teaches exactly same combination of features with respect to attenuating the second transmit signal included in the first receive signal by means of a phase converter and gain control amplifier, as explained in the rejection of claims 1 and 9 above. When the device of Hong is modified by installation of a similar circuitry to compensate leakage of the signal transmitted by the transceiver 123 into the channel 104, as suggested by Luo and as was explained in the rejection of claim 3 above, the operation of that additional circuitry would have met the limitation of instant claim since it would be reciprocal to the operation of the circuitry already disclosed by Hong).”
Regarding claim 15, Hong in combination with Luo teaches or fairly suggests “wherein the phase shifter is configured to generate an anti-phase signal of the at least part of the first transmit signal included in the second receive signal to attenuate the at least part of the first transmit signal included in the second receive signal (indeed, Hong teaches exactly same combination of features with respect to attenuating the second transmit signal included in the first receive signal by means of a phase converter and gain control amplifier, as explained in the rejection of claim 10 above. When the device of Hong is modified by installation of a similar circuitry to compensate leakage of the signal transmitted by the transceiver 123 into the channel 104, as suggested by Luo and as was explained in the rejection of claim 3 above, the operation of that additional circuitry would have met the limitation of instant claim since it would be reciprocal to the operation of the circuitry already disclosed by Hong).”
Regarding claim 16, Hong in combination with Luo teaches or fairly suggests “wherein the control circuit comprises a signal controller configured to generate an anti-phase signal of the at least part of the first transmit signal included in the second receive signal to attenuate the at least part of the first transmit signal included in the second receive signal (indeed, Hong teaches exactly same combination of features with respect to attenuating the second transmit signal included in the first receive signal, as explained in the rejection of claim 11 above. When the device of Hong is modified by installation of a similar circuitry to compensate leakage of the signal transmitted by the transceiver 123 into the channel 104, as suggested by Luo and as was explained in the rejection of claim 3 above, the operation of that additional circuitry would have met the limitation of instant claim since it would be reciprocal to the operation of the circuitry already disclosed by Hong).”

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 20090207896 (Behzad) and US 5117505 (Talwar)  as applied to claim 1 above, and further in view of in view of US 20080242239 (Wilson).
Regarding claim 6, Hong does not teach “further comprising a tunable filter configured to attenuate the at least part of the second transmit signal included in the first receive signal.”
Wilson teaches a device comprising a plurality of upconversion and downconversion paths, which can operate simultaneously, and on different channel 
FIG 2 and paragraphs 0029 – 0030 disclose a transceiver having a transmit and a receive paths. The transmit path includes filter 320 which is a tunable MEMS notch filter that is tunable to the receive frequency. The receive path includes filter 220 which comprises a tunable MEMS notch filter that is tunable to the transmit frequency. Also, see paragraph 0034 with respect to operation of the notch filters. Each of the filters 320 and 220 is “a tunable filter configured to attenuate the at least part of the second transmit signal included in the first receive signal”. FIG 12 shows a transceiver system 17 that includes a plurality of transceiver apparatuses 20 and 25 that are communicatively coupled to the same digital interface 108. The transceiver apparatuses 20 and 25 are isolated from each other by the configurable-MEMS-receive filters 220 and 820 and the configurable-MEMS-transmit filters 320 and 720 within the respective transceiver apparatuses 20 and 25. The transceiver apparatuses 20 and 25 each operate within a different frequency range. In other words, the same filtering principles explicitly disclosed for the device in FIG 2 also apply for the multi-transceiver device shown in FIG 12.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize tunable notch filters in either or both transmit and receive paths of each transceiver, as disclosed by Wilson, in the device of Hong. Doing so would have provided an increased isolation between the transmit and receive paths of the same or different collocated transceivers.
Regarding claim 7, Hong in combination with Wilson teaches “wherein the tunable filter comprises a notch filter configured to remove signals in a frequency band of the at least part of the second transmit signal included in the first receive signal (as was explained in the rejection of claim 6 above, Wilson, paragraph 0030: the receive path includes filter 220 which comprises a tunable MEMS notch filter that is tunable to the transmit frequency. Also, see paragraph 0034 with respect to operation of the notch filters. Thus, this would “remove signals in a frequency band of the at least part of the second transmit signal included in the first receive signal”).”

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 20090207896 (Behzad), US 5117505 (Talwar) and US 20190245566 (Luo) as applied to claim 3 above, and further in view of US 20080242239 (Wilson).
Regarding claim 12, this claim is rejected because of the same reasons as set forth in the rejection of claim 6 because they have similar limitations.
Regarding claim 13, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 20090207896 (Behzad) and US 5117505 (Talwar) as applied to claim 17 above, and further in view of US 20040176034 (Hunter).
Regarding claim 19, Hong does not teach “wherein the operation of attenuating the at least part of the second transmit signal included in the first receive signal further comprises enabling a tunable filter capable of controlling a band noise of the at least part of the second transmit signal included in the first receive signal when the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range.”
Hunter teaches systems and methods for reducing interference in a radio receiver from a nearby transmitter. The radio receiver detects and attenuates a signal from the transmitter, without attenuation or interference with other desired signals. (See abstract). Specifically, FIG 7 with corresponding description disclose a block diagram illustrating radio receiver 140. 
Thus Hunter teaches “wherein the operation of attenuating the at least part of the second transmit signal included in the first receive signal further comprises enabling a tunable filter capable of controlling a band noise of the at least part of the second transmit signal included in the first receive signal (Paragraph 0034: Adaptive notch filter 150 is controlled by adaptive notch filter control 152 of signal processor 154. Adaptive notch filter 150 selectively attenuates frequencies in a single channel of the operational frequency band. FIG 8 and paragraph 0037: Signal 196 represents a radio signal received by radio receiver 140 from a nearby radio transmitter 12. FIG 10 and paragraph 0039 disclose a frequency graph 230 representing attenuation for frequency response curve 236 of filter 150. Adaptive notch filter control 152 has tuned adaptive notch filter 150 to the frequency of the transmitter. Adaptive notch filter 150 attenuates frequencies within one channel; thus signal 244 is shown attenuated by filter 150 (“controlling a band noise of the at least part of the second transmit signal included in the first receive signal”)) when the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range (paragraph 0035: If a signal exists with a level above a signal level limit, (e.g., when the nearby transmitter starts transmitting), filter control 152 tunes filter 150 to the frequency of the signal. When the signal no longer exists, or has a low value, the filter control 152 turns filter 150 off in restoring sensitivity to that frequency. Thus, “the first designated range” is levels below the disclosed signal level limit and “the second designated range” is levels above the disclosed signal level limit.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize tunable notch filter in the receive paths, as disclosed by Hunter, in the device of Hong. Doing so would have provided an increased isolation from the leakage of the transmitter signal into the receiver path.
Since both Hong and Hunter utilize certain thresholds to make a decision when to enable and disable the circuitry controlling leakage of the transmitter signal into the receiver path, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, to utilize the same threshold in both systems so that the decision to enable the circuitry disclosed by Hong would have been also the decision to enable the circuitry disclosed by Hunter. This way, when “the first receive signal” below the threshold, both system would be disabled; and when “the first receive signal” above the threshold, both system would be enabled. Doing so would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648